 



Exhibit 10.7
To subscribe for Units in the private offering of
BLACK NICKEL ACQUISITION CORP. I
In connection with the merger and reorganization of
Black Nickel Acquisition Corp. I
and
InferX Corporation

1.   Date and Fill in the number of Units being subscribed for and Complete and
Sign the Omnibus Signature Page included in the Subscription Agreement.

2.   Initial and sign the Accredited Investor Certification attached to this
Subscription Agreement.

3.   Fax all forms to Mr. Scott Parliament at (703) 917-0563 and then send all
signed original documents with your original bridge note (if applicable) to:

Mr. Scott Parliament
InferX Corporation
1600 International Drive
Suite 110
McLean, VA 22102

4.   To make your subscription payment by cancellation of existing indebtedness
of InferX under certain outstanding bridge notes, please note your intent to do
so on Omnibus Signature Page included in the Subscription Agreement and deliver
your original bridge note to Mr. Parliament as directed above.       Otherwise,
for wiring funds directly to the escrow account,       see the following
instructions:

         
 
  Acct. Name:    
 
       
 
  Bank Name:    
 
  ABA Number:    
 
  A/C Number:    
 
  FBO:   Subscriber Name
 
      Social Security Number
 
      Address
 
  Memo:   InferX Corporation

     Questions regarding completion of the subscription documents or obtaining a
copy of the financial statements should be directed to Mr. Scott Parliament at
sparliament@inferx.com, (703) 917-0880 x235 or (703) 300-0369. ALL SUBSCRIPTION
DOCUMENTS MUST BE FILLED IN AND SIGNED EXACTLY AS SET FORTH WITHIN.

 



--------------------------------------------------------------------------------



 



SUBSCRIPTION AGREEMENT
FOR
BLACK NICKEL ACQUISITION CORP. I
In connection with the merger and reorganization of
Black Nickel Acquisition Corp. I
and
InferX Corporation
Black Nickel Acquisition Corp. I
c/o InferX Corporation
1600 International Drive
Suite 110
McLean, VA 22102
Ladies and Gentlemen:
     1. Subscription. Each Subscriber will purchase in the private placement
offering (the “Offering”) the number of units (the “Units”) of Black Nickel
Acquisition Corp. I (the “Company”) set forth on the signature page to the
Subscription Agreement at a purchase price of $0.50 per Unit. Each Unit consists
of (i) one share of the Company’s Common Stock, par value $0.001 per share (
(the “Common Stock”); (ii) a Class A Warrant in substantially the form annexed
hereto as Exhibit C (each a “Class A Warrant” and collectively the “Class A
Warrants”) to purchase one share of Common Stock at an initial exercise price of
$0.50 per share; and (iii) a Class B Warrant in substantially the form annexed
hereto as Exhibit D (each a “Class B Warrant” and collectively the “Class B
Warrants”) to purchase one share of Common Stock at an initial exercise price of
$0.62 per share. The Class A Warrants and the Class B Warrants are sometimes
referred to collectively hereafter as the “Warrants.” The subscription for the
Units will be made in accordance with and subject to the terms and conditions of
this Subscription Agreement and the Company’s Confidential Private Placement
Memorandum dated October 9, 2006 (the “Memorandum”).
     The Units are being offered on a “best efforts all-or-none” basis for
500,000 Units ($250,000) (the “Minimum Amount”) and thereafter on a “best
efforts” basis up to 2,000,000 Units ($1,000,000) (the “Maximum Amount”) solely
to “accredited investors” (as defined in Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended (the “Securities Act”)). The
minimum investment amount that may be purchased by a Subscriber is 20,000 Units
($10,000) (the “Minimum Investor Purchase”); provided however, the Company, in
its sole discretion, may accept a Subscriber subscription for an amount less
than the Minimum Investor Purchase.
     The Offering is being conducted by the Company in connection with the
proposed merger (the “Merger”) between the Company’s wholly-owned subsidiary,
InferX Acquisition Corp., and InferX Corporation, a Virginia corporation
(“InferX”), pursuant to which InferX will become a wholly-owned subsidiary of
the Company and the shareholders of InferX will become shareholders of the
Company. The consummation of the Merger is a condition precedent to the initial
closing of the Offering. The Memorandum contains additional information on the
proposed Merger.
     The Common Stock included in the Units (the “Shares”) and the Common Stock
obtained upon exercise of the Warrants (the “Warrant Shares”) are entitled to
certain registration rights as provided in a Registration Rights Agreement (the
“Registration Rights Agreement”) among the Company, the Subscribers and certain
other shareholders of the Company. The form of the Registration Rights Agreement
is annexed hereto as Exhibit B. The Memorandum contains additional information
on such registration rights.

 



--------------------------------------------------------------------------------



 



     The terms of the Offering are more completely described in the Memorandum.
Capitalized terms used, but not otherwise defined, herein will have the
respective meanings provided in the Memorandum.
     2. Payment. The Subscriber encloses herewith his original bridge note(s) in
the principal amount of, or will immediately make a wire transfer payment to,
“Seyfarth Shaw LLP, as Escrow Agent for Black Nickel Acquisition Corp. I” (or a
combination of the foregoing) in the full amount of the purchase price of the
Units being subscribed for. Together with the original bridge note(s) in the
principal amount of, and/or wire transfer of, the full purchase price, the
Subscriber is delivering a completed and executed Omnibus Signature Page to this
Subscription Agreement and the Registration Rights Agreement, along with a
completed and executed Accredited Investor Certification.
     3. Deposit of Funds; Offering Period; Return of Funds. All payments made as
provided in Section 2 hereof will be deposited by the Company as soon as
practicable with Seyfarth Shaw LLP, as escrow agent (the “Escrow Agent”) or such
other escrow agent appointed by the Company, in a non-interest bearing escrow
account (the “Escrow Account”). In the event that the Company does not
(i) consummate the Merger and (ii) effect a closing (the “Closing”) on or before
October 20, 2006 (the “Initial Offering Period”), which period may be extended
by the Company for up to an additional 120 days (this additional period and
together with the Initial Offering Period will be referred to as the “Offering
Period”), the Escrow Agent will refund all subscription funds, without deduction
and/or interest accrued thereon, and will return the subscription documents to
the Subscriber. If the Company rejects a subscription, either in whole or in
part (which decision is in its sole discretion), the rejected subscription funds
or the rejected portion thereof will be returned promptly to such subscriber
without interest accrued thereon.
     4. Acceptance of Subscription. The Subscriber understands and agrees that
the Company, in its sole discretion, reserves the right to accept or reject this
or any other subscription for the Units, in whole or in part, notwithstanding
prior receipt by the Subscriber of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
executes and delivers to the Subscriber an executed copy of this Subscription
Agreement. If Subscriber’s subscription is rejected in whole or the Offering is
terminated, all funds received from the Subscriber will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement will
thereafter be of no further force or effect. If Subscriber’s subscription is
rejected in part, the funds for the rejected portion of such subscription will
be returned without interest, penalty, expense or deduction, and this
Subscription Agreement will continue in full force and effect to the extent such
subscription was accepted.
     5. Representations and Warranties of the Company. The Company hereby
acknowledges, represents, warrants, and agrees, as of the date of acceptance of
this Subscription Agreement, as follows:
     (a) Organization and Corporate Power. (i) The Company is a corporation duly
organized, validly existing and in corporate good standing under the laws of the
State of Delaware. The Company is duly qualified to conduct business and is in
corporate good standing under the laws of each jurisdiction in which the nature
of its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under the this
Subscription Agreement (a “Material Adverse Effect”). The Company has the
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it. The Company is not in
default under or in violation of any provision of the Company Charter or Bylaws.

2



--------------------------------------------------------------------------------



 



          (ii) InferX Corporation is a corporation duly organized, validly
existing and in corporate good standing under the laws of the State of Virginia,
and upon the consummation of the Merger will be a wholly-owned subsidiary of the
Company. InferX Corporation is duly qualified to conduct business and is in
corporate good standing under the laws of each jurisdiction in which the nature
of its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
would not have a Material Adverse Effect on InferX. InferX Corporation has the
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it. InferX Corporation is
not in default under or in violation of any provision of the its Charter or
Bylaws.
     (b) Capitalization. The capitalization of the Company is as set forth in
the Memorandum. All issued and outstanding shares of the Company stock have been
duly authorized and validly issued, and are fully paid and nonassessable. Except
as set forth in the Memorandum there are no outstanding or authorized
subscriptions, options, warrants, plans or other agreements or rights of any
kind to purchase or otherwise receive or be issued, or securities or obligations
of any kind convertible into, any shares of capital stock or other securities of
the Company, and there are no dividends which have accrued or been declared but
are unpaid on the capital stock of the Company. Except as set forth in the
Memorandum, there are no outstanding or authorized stock appreciation, phantom
stock or similar rights with respect to the Company. The Company has duly and
validly authorized and reserved (i) 2,000,000 shares of Common Stock for
issuance upon exercise of the Class A Warrants and (ii) 2,000,000 shares of
Common Stock for issuance upon exercise of the Class B Warrants and the shares
of Common Stock so issued will, when issued upon exercise, be validly issued,
fully paid and non-assessable. As of the Closing and after giving effect to the
transactions contemplated hereby, other than as set forth in the Memorandum,
there are (A) no preemptive rights, rights of first refusal, put or call rights
or obligations or anti-dilution rights with respect to the issuance, sale or
redemption of the Company’s capital stock, (B) no rights to have the Company’s
capital stock registered for sale to the public in connection with the laws of
any jurisdiction and (C) no documents, instruments or agreements relating to the
voting of the Company’s voting securities or restrictions on the transfer of the
Company’s capital stock.
     (c) Authorization. The Company has the corporate power and authority to
execute and deliver this Subscription Agreement and to perform its obligations
hereunder. The execution and delivery of this Subscription Agreement, the
performance by the Company of this Subscription Agreement and the consummation
by the Company of the transactions contemplated hereby, the sale and delivery of
the Units, the Shares, the Class A Warrants and the Class B Warrants and, upon
conversion of the Warrants, the issuance and delivery of the Warrant Shares,
have been duly and validly authorized by all necessary corporate action on the
part of the Company. This Subscription Agreement has been duly and validly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally, and except that the
availability of equitable remedies, including specific performance, is subject
to the discretion of the court before which any proceeding therefor may be
brought.

3



--------------------------------------------------------------------------------



 



     (d) Noncontravention. Subject to compliance with the applicable
requirements of the Securities Act and any applicable state securities laws, the
execution and delivery of this Subscription Agreement by the Company, the sale
and delivery of the Units, the Shares, the Class A Warrants and the Class B
Warrants and, upon exercise of the Warrants, the issuance and delivery of the
Warrant Shares, and the consummation by the Company of the transactions
contemplated hereby, will not: (i) conflict with or violate any provision of the
Company Charter or the Bylaws; (ii) require on the part of the Company any
filing with, or any permit, authorization, consent or approval of, any
Governmental entity, other than any filing, permit, authorization, consent or
approval required pursuant to federal or state securities laws, or which if not
made or obtained would not have a Material Adverse Effect on the Company;
(iii) conflict with, result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, result in the acceleration of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any notice, consent or waiver under, any contract, except for any
conflict, breach, default, acceleration, right to accelerate, termination,
modification, cancellation, notice, consent or waiver that would not reasonably
be expected to have a Material Adverse Effect on the Company; (iv) result in the
imposition of any liens, claims, options, charges, pledges, security interests,
mortgages, encumbrances or other restrictions of any nature (“Encumbrances”)
upon any assets of the Company; or (v) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to the Company, any of its
properties or assets, other than such conflicts, violations, defaults, breaches,
cancellations or accelerations referred to in clauses (i) through (v)
(inclusive) hereof which would not have a Material Adverse Effect on the
Company.
     (e) Subsidiaries. Except as disclosed in the Memorandum, the Company does
not have any direct or indirect subsidiaries or any equity interest in any other
firm, corporation, membership, joint venture, association or other business
organization.
     (f) Financial Statements. The Company has available, and upon the request
to the Company and at the Company’s expense, the Company shall deliver via
overnight courier or electronic delivery (at the Subscriber’s choice) the
consolidated unaudited balance sheet, statement of operations and statement of
cash flows as of June 30, 2006 (the “Balance Sheet Date”) and the consolidated
audited balance sheets, statements of operations and statements of cash flows
for the years ended December 31, 2005 and 2004, of the Company and its
subsidiary, InferX. Such financial statements (collectively, the “Financial
Statements”) have been prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby, fairly and accurately present the
financial condition, results of operations and cash flows of the Company as of
the respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company; provided, however, that
the Financial Statements referred to above are subject to normal recurring
year-end adjustments (which will not in the aggregate be material).
     (g) Absence of Certain Changes. Except as otherwise provided in the
Memorandum, since the Balance Sheet Date, the Company, including InferX, has
conducted its business as ordinarily conducted consistent with past practice and
there has not occurred any change, event or condition (whether or not covered by
insurance) that has resulted in, or would reasonably be expected to result in
any Material Adverse Effect on the Company.
     (h) Undisclosed Liabilities. Except as otherwise provided in the
Memorandum, the Company, including InferX, has no liability (whether known or
unknown, whether absolute or contingent, whether liquidated or unliquidated and
whether due or to become due), except for (i) liabilities accrued, reflected,
reserved against on the Financial Statements, (ii) liabilities which have arisen
since the Balance Sheet Date, in the ordinary course of business,
(iii) contractual or statutory liabilities incurred in the ordinary course of
business, and (iv) liabilities which would not have a Material Adverse Effect on
the Company.

4



--------------------------------------------------------------------------------



 



     (i) No Defaults. Neither the Company nor InferX (i) is in default under, or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or
InferX under), nor has the Company or InferX received notice of a claim that it
is in default under or that it is in violation of, any indenture, mortgage,
decree, lease, license, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is not in
violation of any order of any court, arbitrator or governmental body, and
(iii) is not and has not been in violation of any statute, rule or regulation of
any governmental authority, including without limitation all foreign, federal,
state and local laws applicable to its business, except in the case of clauses
(i), (ii) and (iii) as would not result in a Material Adverse Effect. Neither
the Company nor InferX has received any written notice of any violation of or
noncompliance with, any federal, state, local or foreign laws, ordinances,
regulations and orders (including, without limitation, those relating to
environmental protection, occupational safety and health, federal securities
laws, equal employment opportunity, consumer protection, credit reporting,
“truth-in-lending”, and warranties and trade practices) applicable to its
business, the violation of, or noncompliance with, which would have a Material
Adverse Effect on the Company’s or InferX’s business or operations, and neither
the Company nor InferX knows of any facts or set of circumstances which would
give rise to such a notice. The execution, delivery, and performance of this
Subscription Agreement and the related subscription documents, and the
consummation of the transactions contemplated thereby, will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either a default under any such provision,
instrument, judgment, order, writ, decree or contract, or an event which results
in the creation of any Encumbrance upon any assets of the Company or InferX, or
the suspension, revocation, impairment, forfeiture, or nonrenewal of any
material permit, license, authorization, or approval applicable to the Company
or InferX, its business or operations, or any of its assets or properties,
except as would not reasonably be expected to have a Material Adverse Effect.
     (j) Brokers’ Fees. The Company has no liability or obligation to pay any
fees or commissions to any broker, investment banking firm, finder or agent with
respect to the transactions contemplated by this Subscription Agreement.
     (k) Disclosure. No representation or warranty by the Company contained in
this Subscription Agreement and/or in the Memorandum contains any untrue
statement of a material fact or omits to state any material fact necessary, in
light of the circumstances under which it was made, in order to make the
statements herein not misleading.
     6. Representations and Warranties of the Subscriber. The Subscriber hereby
acknowledges, represents, warrants, and agrees as follows:
     (a) Acknowledgment of Exempt Offering. None of the Units, the Shares, the
Warrants nor the Warrant Shares (collectively, the “Securities”), are registered
under the Securities Act or any state securities laws. The Subscriber
understands that the Offering and sale of the Units is intended to be exempt
from registration under the Securities Act, by virtue of Section 4(2) thereof
and the provisions of Regulation D promulgated under the Securities Act, based,
in part, upon the representations, warranties and agreements of the Subscriber
contained in this Subscription Agreement.
     (b) Receipt of Documents. The Subscriber and the Subscriber’s attorney,
accountant, purchaser representative and/or tax advisor, if any (collectively,
“Advisors”), have received the Memorandum with all appendices thereto including,
without limitation, the Registration Rights Agreement, the Warrants, and all
other documents requested by the Subscriber or its Advisors, if any, have
carefully reviewed them and understand the information contained therein, prior
to the execution of this Subscription Agreement.
     (c) No Review by SEC or other Regulatory Authority. Neither the Securities
and Exchange Commission (“SEC”)) nor any state securities commission has
approved the Units or any of the

5



--------------------------------------------------------------------------------



 



Securities, or passed upon or endorsed the merits of the Offering or confirmed
the accuracy or determined the adequacy of the Memorandum. The Memorandum has
not been reviewed by any federal, state or other regulatory authority.
     (d) Opportunity to obtain Information. The Subscriber and its Advisors, if
any, have had a reasonable opportunity to ask questions of and receive answers
from a person or persons acting on behalf of the Company concerning the offering
of the Units and the business, financial condition, results of operations and
prospects of the Company, and all such questions have been answered by the
Company to the full satisfaction of the Subscriber and its Advisors, if any.
     (e) Reliance on Memorandum and Subscription Agreement in Making Investment
Decision. In evaluating the suitability of an investment in the Company, the
Subscriber has not relied upon any representation or other information (oral or
written) other than as stated in the Memorandum or in this Subscription
Agreement. No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum.
     (f) No General Solicitation. The Subscriber is unaware of, is in no way
relying on, and did not become aware of the Offering through or as a result of,
any form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or over the Internet, in connection with the Offering and is not subscribing for
Units and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.
     (g) Broker’s Fees. The Subscriber has taken no action which would give rise
to any claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby.
     (h) Investment Experience. The Subscriber, either alone or together with
its Advisors, if any, have such knowledge and experience in financial, tax, and
business matters, and, in particular, investments in securities, so as to enable
them to utilize the information made available to them in connection with the
Offering of the Units to evaluate the merits and risks of an investment in the
Units and the Company and to make an informed investment decision with respect
thereto.
     (i) No Financial or Tax Advice by Company. The Subscriber is not relying on
the Company or its employees or agents with respect to the legal, tax, economic
and related considerations of an investment in the Units, and the Subscriber has
relied on the advice of, or has consulted with, only its own Advisors.
     (j) Investment Purpose. The Subscriber is acquiring the Securities solely
for such Subscriber’s own account for investment and not with a view to resale
or distribution thereof, in whole or in part. The Subscriber has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
of the Securities and the Subscriber has no plans to enter into any such
agreement or arrangement.

6



--------------------------------------------------------------------------------



 



     (k) Suitability of Investment. The purchase of the Units represents high
risk capital and the Subscriber is able to afford an investment in a speculative
venture having the risks and objectives of the Company. The Subscriber must bear
the substantial economic risks of the investment in the Units indefinitely
because none of the Securities may be sold, hypothecated or otherwise disposed
of unless subsequently registered under the Securities Act and applicable state
securities laws or an exemption from such registration is available. Legends
will be placed on the Securities to the effect that they have not been
registered under the Securities Act or applicable state securities laws and
appropriate notations thereof will be made in the Company’s stock record books.
The Company has agreed that purchasers of the Units will have, with respect to
the Shares and the Warrant Shares, the registration rights described in the
Registration Rights Agreement. Notwithstanding such registration rights, none of
the Securities are currently traded or quoted on any securities exchange or
other trading medium, and such trading market is not likely to exist in the near
future.
     (l) Accredited Investor. The Subscriber is an “accredited investor” as that
term is defined in Regulation D under the Securities Act, and has truthfully and
accurately completed the Accredited Investor Certification annexed hereto as
Exhibit A, and the address set forth on the signature page is his, her or its
bona fide address and accurately reflects the state of residency.
     (m) Authorization. The Subscriber: (i) if a natural person, represents that
the Subscriber has reached the age of 21 and has full power and authority to
execute and deliver this Subscription Agreement and all other related agreements
or certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Subscriber is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Subscriber is a party or by which it is bound;
     (n) Accuracy of Information Provided by Subscriber. The Subscriber
represents to the Company that any information which the undersigned has
heretofore furnished or is furnishing herewith to the Company is complete and
accurate and may be relied upon by the Company in determining the availability
of an exemption from registration under federal and state securities laws in
connection with the Offering as described in the Memorandum. The Subscriber
further represents and warrants that it will notify and supply corrective
information to the Company immediately upon the occurrence of any change therein
occurring prior to the Company’s issuance of the Securities.
     (o) Forward Looking Statements. The Subscriber acknowledges that any
estimates or forward-looking statements or projections included in the
Memorandum were prepared by the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed, will not be updated by the Company and should not be relied upon.

7



--------------------------------------------------------------------------------



 



     (p) Representation by ERISA Plans. The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied on any advice or recommendation of the Company or
any of its affiliates.
     (q) No Short Positions. The Subscriber hereby represents, warrants, agrees
and covenants to and with the Company that the Subscriber has not, directly,
and/or indirectly, previously had and/or maintained and/or currently has, and/or
in the future will not make or maintain a “short” position in the Company’s
securities and will not encourage and/or facilitate the same by any third party.
     (r) Omnibus Execution of Agreements. The Subscriber represents and warrants
that Subscriber understands that by executing this Subscription Agreement the
Subscriber is bound by the terms and conditions hereof and the terms and
conditions of the Registration Rights Agreement, with the same effect as if each
such separate agreement, was separately executed by the Subscriber.
     7. Conditions to Obligations of Subscriber. Subscriber’s obligation to
purchase and pay for the Units and to consummate the other transactions
contemplated hereby is subject to compliance by the Company with the agreements
herein contained and to the fulfillment to Subscriber’s satisfaction, or the
waiver by the Subscriber, on or before the closing date for the sale of the
Units to Subscriber (the “Closing Date”), of the following conditions:
     (a) Satisfaction of Conditions. The representations and warranties of the
Company contained in Section 5 hereof shall be true and correct on and as of the
Closing Date and each of the conditions specified in this Section 7 shall have
been satisfied or waived in writing by Subscriber.
     (b) Delivery of Documents. The Company shall have executed and delivered to
the Subscriber, within a reasonable period of time after the Closing Date, the
following:

  (i)   Certificates evidencing the Shares;     (ii)   The Warrants;     (iii)  
A copy of this Subscription Agreement executed by the Company; and     (iv)   A
copy of the Registration Rights Agreement executed by the Company.

     8. Conditions to Obligations of the Company. The obligation of the Company
to consummate the sale of the Units to the Subscriber and the other transactions
contemplated hereby is subject to the fulfillment, prior to or on the Closing
Date, of the following conditions precedent.
     (a) Satisfaction of Conditions. The representations and warranties of the
Subscriber contained in Section 6 hereof shall be true and correct on and as of
the Closing Date and each of the conditions specified in this Section 8 shall
have been satisfied or waived in writing by Subscriber.

8



--------------------------------------------------------------------------------



 



     (b) Delivery of Documents and Funds. The Subscriber shall have executed and
delivered to the Company, prior to the Closing Date, the following:
     (i) A copy of this Subscription Agreement with the Omnibus Signature Page
(signatures for Subscription Agreement and Registration Rights Agreement)
completed and executed by the Subscriber;
     (ii) A copy of the Accredited Investor Certification completed and executed
by the Subscriber; and
     (iii) Good and clear funds in the amount of the purchase price of the Units
being subscribed for by the Subscriber.
     9. Survival; Indemnification.
     (a) Survival of Representations, Warranties and Covenants. All covenants,
agreements, representations and warranties of the Company and the Subscriber
made herein shall be deemed to have been relied upon by the party or parties to
whom they are made and shall survive the Closing Date for a period of one
(1) year (the “Survival Period”) regardless of any investigation on the part of
such party or its representatives and shall bind the parties’ successors and
assigns (including, without limitation, any successor to the Company by way of
acquisition, merger or otherwise), whether so expressed or not, and, except as
otherwise provided in this Subscription Agreement, all such covenants,
agreements, representations and warranties shall inure to the benefit of the
Subscriber’s successors and assigns and to their transferees of Securities,
whether so expressed or not; provided, that any claim for indemnification made
prior to the expiration of such Survival Period shall survive thereafter and, as
to any such claim, such expiration will not affect the rights to indemnification
of the party making such claim.
     (b) Indemnification by the Company. The Company agrees to indemnify and
hold harmless the Subscriber and its affiliates and each of their respective
partners, members, stockholders, directors, officers, employees, attorneys and
agents and each person who controls any of them within the meaning of Section 15
of the Securities Act or Section 20 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), from and against any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, attorneys’
fees, expenses and disbursements of any kind which may be imposed upon, incurred
by or asserted against the Subscriber or such other indemnified persons in any
manner relating to or arising out of any untrue representation, breach of
warranty or failure to perform any covenants or agreements by the Company
contained herein or in any certificate or document delivered pursuant hereto or
otherwise relating to or arising out of the transactions contemplated hereby.
     (c) Indemnification by the Subscriber. The Subscriber agrees to indemnify
and hold harmless the Company and its affiliates and their respective partners,
members, stockholders, directors, officers, employees, attorneys and agents and
each person who controls any of them within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, attorneys’ fees, expenses and disbursements of any kind which may
be imposed upon, incurred by or asserted against the Company or such other
indemnified persons in any manner relating to or arising out of any untrue
representation, breach of warranty or failure to perform any covenants or
agreements by the Subscriber contained herein or in any certificate or document
delivered pursuant hereto or otherwise relating to or arising out of the
transactions contemplated hereby.

9



--------------------------------------------------------------------------------



 



     10. Irrevocability; Binding Effect. The Subscriber hereby acknowledges and
agrees that the subscription hereunder is irrevocable by the Subscriber, except
as required by applicable law, and that this Subscription Agreement will survive
the death or disability of the Subscriber and will be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Subscriber is
more than one person, the obligations of the Subscriber hereunder will be joint
and several and the agreements, representations, warranties and acknowledgments
herein will be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives and permitted assigns.
     11. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company will not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company will be released from any and all obligations to maintain its offer, and
may rescind any sale contracted, in the jurisdiction.
     12. General.
     (a) Amendments, Waivers and Consents. For purposes of this Subscription
Agreement, no course of dealing between or among any of the parties hereto and
no delay on the part of any party hereto in exercising any rights hereunder or
thereunder shall operate as a waiver of the rights hereof and thereof. No
provision hereof may be waived otherwise than by a written instrument signed by
the party or parties so waiving such covenant or other provision. No amendment
to this Subscription Agreement may be made without the written consent of the
Company and the Subscriber.
     (b) Legend on Securities. The Company and the Subscriber acknowledge and
agree that the following legend (or one substantially similar thereto) shall be
typed on each certificate evidencing any of the Securities issued hereunder held
at any time by the Subscriber, until such time that such Securities have been
registered under the Securities Act or may be removed pursuant to Rule 144
promulgated under the Securities Act:
     THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR BLUE
SKY LAWS AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE
ASSIGNED EXCEPT (1) PURSUANT TO A REGISTRATION STATEMENT WITH RESPECT TO SUCH
SECURITIES WHICH IS EFFECTIVE UNDER THE ACT OR (2) PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT RELATING TO THE DISPOSITION OF
SECURITIES AND (3) IN ACCORDANCE WITH APPLICABLE STATE SECURITIES AND BLUE SKY
LAWS.
     (c) Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Delaware without regard to
the principles thereof relating to conflict of laws.
     (d) Confidentiality. The Subscriber acknowledges and agrees that any
information or data the Subscriber has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence (the
“Confidential Information”). Any distribution of the Confidential Information to
any person other than the Subscriber named above, in whole or in part, or the
reproduction of the Confidential Information, or the divulgence of any of its
contents (other than to the Subscriber’s tax and financial advisers, attorneys
and accountants, who will likewise be required to maintain the confidentiality
of the Confidential Information) is unauthorized, except that the Subscriber
(and each employee, representative, or other agent of such Subscriber) may
disclose to any and all persons, without limitations of any kind (except as
provided in the next sentence) the tax treatment and tax structure of the
transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to the Subscriber relating to such tax treatment and
tax structure.

10



--------------------------------------------------------------------------------



 



Any such disclosure of the tax treatment, tax structure and other tax-related
materials shall not be made for the purpose of offering to sell the securities
offered hereby or soliciting an offer to purchase any such securities. Except as
provided above with respect to tax matters, the above named Subscriber, agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any Confidential Information of the Company, including any technical, trade or
business secrets of the Company and any technical, trade or business materials
that are treated by the Company as confidential or proprietary, including, but
not limited to, ideas, discoveries, inventions, developments and improvements
belonging to the Company and Confidential Information obtained by or given to
the Company about or belonging to third parties.
     (e) Counterparts. This Subscription Agreement may be executed
simultaneously in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute but one and the same document.
     (f) Notices and Demands. Any notice or demand which is required or provided
to be given under this Subscription Agreement shall be deemed to have been
sufficiently given and received for all purposes when delivered by hand,
telecopy, telex or other method of facsimile, or five (5) days after being sent
by certified or registered mail, postage and charges prepaid, return receipt
requested, or two (2) days after being sent by overnight delivery providing
receipt of delivery, to:
if to the Company, at such address designated by the Company to the Subscriber
in writing, with a copy to Seyfarth Shaw LLP, 815 Connecticut Avenue, N.W.,
Suite 500, Washington, D.C. 20006, Attn: Ernest M. Stern, Esq., Telecopier:
(202) 828-5393; and
if to the Subscriber, at the Subscriber’s address set forth on the signature
page to this Subscription Agreement.
     (g) Severability. Whenever possible, each provision of this Subscription
Agreement shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be deemed
prohibited or invalid under such applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or the other provisions of this Subscription Agreement.
     (h) Assignability. Any rights of the Subscriber that by their terms relate
to the Securities purchased by the Subscriber hereunder are transferable to each
transferee who receives any of such Securities through a valid and legal
transfer thereof. Each such transferee must consent in writing to be bound by
the terms and conditions of this Subscription Agreement in order to acquire such
transferable rights. The Company may transfer its rights hereunder to any
affiliate or successor in interest.
     (i) Integration. This Subscription Agreement, including the exhibits,
documents and instruments referred to herein, constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, among the parties with respect to the subject matter hereof.
     (j) Payment of Fees. Each of the parties hereto will pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

11



--------------------------------------------------------------------------------



 



     (k) Omnibus Signature Page. This Subscription Agreement is intended to be
read and construed in conjunction with the Registration Rights Agreement.
Accordingly, pursuant to the terms and conditions of this Subscription Agreement
and such related agreements it is hereby agreed that the execution by the
Subscriber of this Subscription Agreement, in the place set forth herein, will
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such agreements were separately signed.
[SIGNATURE PAGE FOLLOWS]

12



--------------------------------------------------------------------------------



 



BLACK NICKEL ACQUISITION CORP. I
OMNIBUS SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT
In connection with the merger and reorganization of
Black Nickel Acquisition Corp. I and InferX Corporation
Subscriber hereby elects to purchase a total of ___Units at a price of $0.50 per
Unit (NOTE: to be completed by the Subscriber) and agrees to all of the terms
and conditions of this Subscription Agreement and the Registration Rights
Agreement referred to herein.
Date (NOTE: To be completed by the Subscriber): ___, 2006
If you are paying all or portion of the purchase price by cancellation of bridge
note(s), please check the following box and indicate the aggregate principal
amount of the bridge note(s) being cancelled: o $                     
If the Subscriber is an INDIVIDUAL, and if purchased as JOINT TENANTS, as
TENANTS IN COMMON, or as COMMUNITY PROPERTY:

         
 
Print Name(s)
 
 
Social Security Number(s)    
 
       
 
       
Signature(s) of Subscriber(s)
  Signature    
 
       
 
       
Date
  Address    

If the Subscriber is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

                  Name of Partnership,       Federal Taxpayer     Corporation,
Limited       Identification Number     Liability Company or Trust            
 
               
By:
               
 
 
 
Name:      
 
State of Organization    
 
  Title:            
 
                             
Date
          Address    

ACCEPTED BY:
BLACK NICKEL ACQUISITION CORP. I

         
By:
       
 
 
 
Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Accredited Investor Certification

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Class A Warrant

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Class B Warrant

 